Citation Nr: 0418968	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-22 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse






ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to October 
1946.  She died in September 2002.  The appellant is her son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA), Chicago, Illinois, 
Regional Office (RO).  The RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  

In March 2004, the appellant appeared at a Video Conference 
Board hearing conducted at the RO before the undersigned 
sitting at the Board.  The transcript of that hearing has 
been associated with the claims file and the case is ready 
for appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003.  38 U.S.C.A. §§ 5109B, 7112 
(West 2002).

The veteran's service medical records indicate that she had 
rheumatic fever and valvular heart disease at the time of her 
separation from service.  At the time of her death in 
September 2002, she was in receipt of military disability 
retirement pay.  The cause of the veteran's death was listed 
on her Certificate of Death as advanced carcinoma of the 
breast.  It is the appellant's contention that the veteran's 
fatal breast cancer was caused by the same disability for 
which she received disability retirement pay.  Consequently, 
this case turns upon whether it is at least as likely as not 
that a disease or injury of service origin contributed 
substantially to, or materially hastened the veteran's death.  

In his substantive appeal and at the videoconference hearing 
before the Board, the appellant indicated that he was in 
possession of specific documentation that was supportive of 
his claim, including a doctor's statement signed on July 15, 
2003, that associated the veteran's death with her inservice 
rheumatic heart valve problems.  

It is incumbent upon VA to assist the appellant in obtaining 
treatment records and medical evidence, the possible location 
of which has been specifically identified by the appellant in 
order to fully determine the cause of the veteran's death.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Furthermore, under U.S.C.A. § 5103A(d)(1) (West 2002), 
obtaining a medical examination and/or medical opinion is 
necessary if the record does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
The Board finds that the current record presents such a case.  
Consequently, obtaining a review of the record and a 
pertinent medical opinion is required.  



Finally, the CAVC has held that section 5103(a), as amended 
by the Veterans Claims Assistance Act of 2000 (VCAA) and 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  Such notice must be achieved in conjunction with 
this remand.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, (38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  


Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of 
this notification must be incorporated 
into the claims file.

The letter should also specifically 
identify the type of evidence needed to 
substantiate his claim, namely, evidence 
that would support the finding that the 
veteran's fatal breast cancer was related 
to her period of service, including the 
diagnosis of rheumatic heart disease 
received therein.  The letter should note 
that the type of evidence could include, 
for example, medical evidence, such as an 
opinion by a physician, that is pertinent 
to that issue.  The letter should also 
specifically ask the appellant if he has 
in his possession any medical opinion 
letters from the veteran's treating 
physician in support of his claim.  

3.  After obtaining all necessary 
authorizations and releases, the VBA AMC 
should attempt to obtain copies of the 
documentation that the appellant states 
are in his possession that are supportive 
of his claim, including a doctor's 
statement signed on July 15, 2003, that 
purportedly associated the veteran's 
death with her inservice rheumatic heart 
valve problems.  All records obtained 
should be associated with the claims 
file.

4.  The VBA AMC should then schedule a 
review of the veteran's claims file by a 
physician skilled in the diagnosis and 
treatment of breast cancer for the 
purpose of determining the cause of the 
veteran's demise, in general, and whether 
any disease or injury diagnosed in 
service or found to be related to service 
contributed substantially to that demise, 
in particular.  

The claims folder and a separate copy of 
this remand must be made available to the 
examiner for review in connection with 
the opinion.  The physician should review 
the veteran's claims folder and indicate 
in the opinion report that pertinent 
records contained therein have been 
reviewed.  

The reviewing physician should offer an 
opinion as to whether it is at least as 
likely as not that any event during the 
veteran's period of service, contributed 
substantially to, or materially hastened, 
her death.  A complete rationale for any 
opinion expressed is respectfully 
requested.  

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand and if it is 
not, the VBA AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


